DETAILED ACTION
An amendment was received and entered on 11/30/2018.  Claims 19-24, 26-33, and 35-41 were canceled.
Claims 1-18, 25, and 34 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant filed a petition under 37 CFR 1.84 to accept color drawings. Two previous petitions filed 11/30/2018 and 7/9/2019 were denied, and the current petition has not yet been acted on. The drawings are objected to solely for that reason but are otherwise acceptable.
 
Claim Objections
Claims 25 and 35 are objected to because “moity(ies) is misspelled. It appears that Applicant intended “moiety(ies)”. Appropriate correction is required.
Claim 25 and 35 are objected to because they are ungrammatical. The use of the article “an” in the phrase “an effective amounts” implies a singular “amount”, not plural “amounts”.  In claim 25 an article is missing immediately before the last instance of “primary aptamer” (last line of claim). Similarly, in claim 35, articles are missing 
The clarity of claims 25 and 35 could be improved if they were rewritten to make more clear that “one or more of which” refers to “one or more” of the sensor oligonucleotide (claim 25) or aptamer (claim 34) that constitute “an effective amounts” [sic] of the sensor oligonucleotide or “secondary “sandwich” aptamer”.  Finally, there is no need to recite “sandwich” in quotations.  This word is a term of art and is used throughout the specification.  It is unclear what is intended by the use of quotation marks.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 25, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18, 25, and 34 are indefinite in their recitation of “effective amounts”. Neither the claims nor the specification define the term “effective” in this context, and it is unclear how the term “effective” limits the recited “amounts”. In essence, the term “effective” is a relative term that is not defined by the claim, the specification does not 
Claims 1-18, 25, and 34 are indefinite in their recitation of “anti-aptamer”. The specification does not provide a limiting definition of this term, and its intended breadth is unclear. The specification indicates only that an anti-aptamer is “complementary to at least a portion” of a primary aptamer.  See e.g. specification at paragraph bridging pages 2 and 3. It is noted that the nature of this complementarity is not defined, and use of the term “complementarity” to define a structural relationship between two entities does not necessarily imply that the entities are nucleic acids. The term “complementarity” can be used in describing the structural relationship of any two molecules that bind to each other, e.g. enzymes and substrates or aptamers and analytes.  Moreover, the term “aptamer” itself does not necessarily imply a nucleic acid.  See e.g. Colas (Journal of Biology 2008, 7:2) who reviews the use of peptide aptamers in fundamental and therapeutic research, e.g. in microarrays to detect individual proteins from complex mixtures.  So, although every “anti-aptamer” exemplified in the specification is an oligonucleotide with a sequence of nucleobases having Watson-Crick complementarity to the target aptamer, it remains unclear if the claims are intended to be limited to such oligonucleotide anti-aptamers.  Moreover, it is unclear how one calculates percent complementarity as recited in claims 4, 5, 10, 11, 16, and 17 in situations where the aptamer is not a nucleic acid aptamer and the anti-aptamer is not a complementary oligonucleotide.  Finally, it is unclear what is the distinction, if any, between an “anti-aptamer” and a “sensor oligonucleotide” as recited in claim 25 since both molecules specifically bind to a target aptamer.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 25 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 is drawn to a method of detecting or measuring the presence or amount of an analyte of interest in a sample, comprising 
(i) contacting at least a portion of a sample with effective amounts of a primary aptamer and an anti-aptamer that is complementary to at least a portion of the primary aptamer, said primary aptamer and/or anti-aptamer comprising a moiety which allows the amount of primary aptamer bound to analyte to be detected and/or measured, under 
(ii) contacting at least a portion of the sample with an effective amount of sensor oligonucleotides one or more of which is bound to a detectable moiety(ies) which can detect whether the primary aptamer and sensor oligonucleotide are bound to each other or whether primary aptamer is bound to analyte. 
The specification as filed discloses methods in which either step (i) or step (ii) is executed, but does not disclose a single method in which both steps are executed.  Please note that claim 25 requires that both the anti-aptamer and the sensor oligonucleotide must bind to the primary aptamer.  This differs from e.g. the method disclosed in Fig. 6C in which an oligonucleotide that could be referred to as either a sensor oligonucleotide or an anti-aptamer binds to both the primary aptamer and a third oligonucleotide that could be a sensor oligonucleotide. There is no disclosure of a method in which a primary aptamer binds to both an anti-aptamer and a sensor oligonucleotide as claimed, therefore the claim recites new matter.
Claim 36 has a similar issue.  As written, the claim requires that a primary aptamer binds to an anti-aptamer and further binds to a secondary sandwich aptamer. The specification does not disclose a single method in which both of these binding events occur, i.e. a method in which a primary aptamer binds both an anti-aptamer and a sensor oligonucleotide that are separate entities. Therefore the claim recites new matter.

Written Description

Claim 34 is drawn to the genus of primary aptamers comprising i) a core sequence that binds an analyte and ii) a portion that, when the primary aptamer is bound to an analyte, binds to a secondary "sandwich" or secondary aptamer. As such, the claim is drawn to the genus of primary and secondary aptamers that can bind to each other when the primary aptamer is bound by its cognate analyte. In order for the assay to function properly (i.e. to distinguish primary aptamer/target complexes from unbound primary aptamer), the secondary aptamer must not bind to free primary aptamer (that is not bound to target analyte) in any way that gives rise to a signal that indicates binding of the secondary aptamer to the primary aptamer/target analyte complex. See e.g. specification at page 7, lines 27-31 and Fig. 8. This genus of combinations of primary and secondary aptamers is inadequately described.
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a 
The prior art taught the existence of a broad variety of aptamers recognizing a broad variety of analytes. In principle, these aptamers can be used in the method of claim 35. These aptamers have different primary structures from each other and, while modeling can be used to predict potential tertiary structures, the three dimensional structures of aptamer-analyte complexes are considered to be complex and Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See also MPEP 2163(II)(3)(a). In this case, the claims are not even limited to an “antigen” (primary aptamer/analyte complex) that is known by structure, formula, chemical name, physical properties, or deposit in a public depository, and while selection of secondary aptamers may be performed by a well-recognized and routine method, this has been found to be insufficient to meet the written description requirement even in the case of a structurally well-characterized antigen (MPEP 2163(II), above). The disclosed examples of secondary aptamers are not informative of the structures of secondary aptamers commensurate in scope with the claim (which is not limited to any particular primary aptamer/analyte complex), and so do not constitute a representative number of species of the claimed genus.  Moreover, the specification does not provide a disclosure of structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure common to the members of the claimed genus, or any combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus of secondary aptamers. Therefore there is a failure to meet the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al (US 20050089864).
LI disclosed a method for detecting a target substance comprising providing an oligonucleotide aptamer capable of binding the target substance, labeling the aptamer with a fluorescent label, annealing the aptamer to a complementary oligonucleotide comprising a quenching agent (QDNA) for the fluorescent label such that fluorescence of the aptamer is quenched when bound to the complementary QDNA oligonucleotide.  Here the aptamer and QDNA are equivalent to the instantly recited primary aptamer and anti-aptamer, respectively. In the presence of its target, the aptamer will undergo structure switching. When the aptamer assumes its tertiary conformation to interact with its target, the QDNA duplex will be disrupted and the quencher will be displaced away from the fluorophore resulting in measurable fluorescence corresponding to the binding of the target by the aptamer. See abstract, Fig. 7A (i.e. Duplex Setup B and Duplex Setup C) and 7B (i.e. Reporter B and Reporter C), and paragraphs 77, 78, 112, and 113. Thus Li anticipated claims 1-3, 7-9, and 13-15.

Claim(s) 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takoh (US 20150064696, of record).
Takoh taught an improvement to a method for detecting a target substance in which an aptamer recognizing the substance and labeled with a fluorescent material and a complementary strand labeled with a quencher for the fluorescence of the fluorescent material are used for detection (FIGS. 1(a) to 1(c)). In the absence of the target, the aptamer and its complementary strand form a double-stranded nucleic acid portion through their nucleotide sequences complementary to each other (FIG. 1(a)). When the target is added to this double-stranded nucleic acid, the complementary base pairs composing the double-strand formation region are dissociated in association with the binding of the target to the aptamer, resulting in the dissolution of the double-stranded nucleic acid (FIGS. 1(b) and 1(c)). When the double-stranded nucleic is formed, the fluorescent material is located in proximity to the quencher. When the double-stranded nucleic acid is dissolved, the quencher is placed distant from the fluorescent material. In such a case, the presence or absence of the double-stranded nucleic can be detected by use of fluorescence resonance energy transfer (FRET). Thus, the presence or absence of the double-stranded nucleic acid can be detected to thereby detect the presence or absence of the target substance.  The improvement comprises the incorporation of photoisomerizable molecules into the complementary strand to facilitate its dissociation from the aptamer in the presence of the target. See Takoh at Fig 1(a)-1(c) and paragraphs 4-16 and 85. Thus Takoh, similarly to Li above, disclosed the instantly recited method steps and anticipates claims 1-3, 7-9, and 13-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4, 5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takoh (US 20150064696) as applied to claims 1-3, 7-9, and 13-15 above.
The teachings of Takoh are discussed above. In the method of Takoh, dissociation of a fluorescent aptamer from a complementary oligonucleotide comprising a quencher for the fluorescent aptamer is facilitated by binding of target by the aptamer which induces a conformational change in the aptamer, isomerization of photoisomerizable groups in the complementary oligonucleotide, and by increase of the incubation temperature.
Takoh did not explicitly teach a method wherein the complementary oligonucleotide (i.e. the instant “anti-aptamer”) was complementary to at least 85 percent or at least 95 percent of the aptamer. However, Takoh taught that the number of base pairs composing the double-strand formation in the aptamer/complementary oligonucleotide complex (hybrid) may be adjusted to optimize the solution temperature at which the assay is performed and which is intended to facilitate dissociation of aptamer from complementary oligonucleotide (see e.g. paragraphs 150, 164, 178, 179, prima facie obvious.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Li et al (US 20050089864), as applied to claims 1-3, 7-9, and 13-15 above, or Takoh (US 20150064696) as applied to claims 1-3, 7-9, and 13-15 above, taken with He et al (Analytica Chimica Acta 759 (2013) 74– 80).
Each of the Li and Takoh references taught a method of detecting a target molecule using a fluorescent aptamer that can bind the target, where the fluorescent aptamer is annealed to a complementary oligonucleotide comprising a quenching agent for the fluor and subsequent introduction of the target results in dissociation of the quenching oligonucleotide from the aptamer and the emission of fluorescence from the aptamer bound to the target. While these methods may be generally applied to aptamer target pairs, neither Li nor Takoh taught any of the targets recited in instant claims 6, 12, or 18.
He taught a method of detecting vasopressin through the use of a vasopressin aptamer.
It would have been obvious to one of ordinary skill in the art to have adapted the method of either Li or Takoh for use in the detection of vasopressin because it was clear, in view of the teachings of He, that a vasopressin aptamer suitable for prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.

"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635